Citation Nr: 0426597	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-15 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to a rating in excess of 50 percent for Reiter's 
syndrome.  



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel






INTRODUCTION

The veteran retired from active military service in May 2001 
with more than 20 years active duty.  His appeal comes before 
the Board of Veterans' Appeals (Board) from a June 2001 
rating decision by the Department of Veterans Affairs (VA) 
No. Little Rock, Arkansas, Regional Office (RO).  The veteran 
filed a notice of disagreement with that rating decision in 
June 2002.  After receiving a statement of the case in March 
2003, the veteran perfected his appeal to the Board by timely 
filing a substantive appeal in May 2003.  


FINDINGS OF FACT

1.  The veteran's Reiter's syndrome involves the shoulders, 
hips, knees, right wrist, right fifth finger, and cervical 
spine.  

2.  Full range of motion is shown in the veteran's shoulders, 
hips, knees, right wrist, and right fifth finger.  

3.  The veteran is shown to have no more than slight 
limitation of motion in his cervical spine, with forward 
flexion to 65 degrees, extension to 45 degrees, right and 
left lateral rotation to 45 degrees, and right and left 
lateral bending (inclination) to 40 and 50 degrees, 
respectively.  

4.  The veteran's Reiter's syndrome is not shown to be 
productive of severe impairment of health or severely 
incapacitating exacerbations.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for Reiter's syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5099-5002, 
5203, 5215, 5252, 5260, 5261, 5290 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The March 2003 statement of the case, along with the May 2004 
supplemental statement of the case, advised the veteran of 
the laws and regulations pertaining to his claim of 
entitlement to an increased rating for Reiter's syndrome.  
Those documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial of his 
claim.  Both the statement of the case and the supplemental 
statement of the case made it clear to the veteran that in 
order to prevail on his increased rating claim, he needed to 
present medical evidence establishing that his Reiter's 
syndrome had worsened.  The RO sent a letter to the veteran 
dated in October 2003 that informed him as to what action he 
needed to take and what action the RO would take on his 
claim.  Accordingly, the requirements regarding the duty to 
notify have been met.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the veteran's, which sequence of 
events was found to constitute error in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the Board notes 
that following the October 2003 letter to the veteran that 
informed him of the requirements of establishing entitlement 
to an increased rating for his Reiter's syndrome, and his and 
VA's responsibilities in the claims process, the claim was 
subsequently reviewed and an analysis of its merits 
accomplished, as described in the May 2004 supplement 
statement of the case.  The veteran was then given another 
opportunity to submit additional evidence or argument, but 
did not submit any additional evidence or identify any source 
from whom records could be obtained.  Under these 
circumstances, the Board considers that the lack of notice 
prior to the initial decision by the RO in this case, was not 
prejudicial to the veteran.  

Regarding the duty to assist, the veteran's service medical 
records have been associated with the claims file, along with 
recent medical records reflecting the severity of his 
Reiter's syndrome.  Additionally, in response to his current 
claim, the veteran was provided a VA examination in May 2001.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Reiter's syndrome 
since he was last examined in May 2001.  He has not reported 
receiving any treatment (other than at VA, which records were 
obtained), and there are no records suggesting that an 
increase in disability has occurred as compared to the May 
2001 VA examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  See also VAOPGCPREC 11-95 (the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).  Under these circumstances, it is apparent 
that no additional evidentiary development is warranted.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.  

Evidence

Service medical records show that the veteran was treated on 
several occasions for complaints of painful joints, which 
were variously diagnosed as tendonitis, myalgia, bursitis, 
and Reiter's syndrome.  

At a March 2001 VA medical examination, the veteran reported 
that he started developing joint symptoms involving his 
hands, feet, shoulders, wrist, and hips about 1997, and that 
he was told that he might have Reiter's syndrome.  He stated 
that a diagnosis of Reiter's syndrome was never actually 
confirmed, but that he was treated initially with antibiotics 
and then for approximately a year-and-a-half with oral 
Prednisone.  He indicated that he had been off the Prednisone 
for at least a year.  His complaints consisted of soreness 
and stiffness in the neck, discomfort in his shoulders at the 
extremes of range of motion, pain in the hands with 
difficulty performing fine tasks such as buttoning his shirt, 
and pain in the feet, more so on the right.  He also reported 
that he had received steroid injections in the right wrist.  

Clinical findings from the March 2001 examination included 
the following: normal flexion, extension, lateral rotation 
(right and left), and lateral flexion (right and left) in the 
cervical spine; normal internal and external rotation (90 
degrees each way) and forward elevation and adduction (0 to 
180 degrees) in both shoulders; flexion in the elbow from 0 
to 145 degrees; normal pronation and supination in both upper 
extremities; normal flexion and extension in the wrists 
(extension to 70 degrees and flexion to 80 degrees); radial 
and ulnar deviation within normal limits, with radial 
deviation of 20 degrees and ulnar deviation of 45 degrees; 
fine motion to the fingers and the grasp of the hand with 
pinch, hook and grasp all within normal limits, except for an 
inability of the veteran to touch the tip of his right little 
finger to the thumb, lacking approximately 0.5 cm; stable 
knees with extension to 0 degrees, flexion to 140 degrees, 
and no crepitance; normal range of motion in the ankles; 
slight thickening in the metatarsophalangeal joint of the 
right great toe; and normal flexion, abduction, adduction, 
internal rotation, and external rotation in the hips.  

The diagnoses reported at the March 2001 examination included 
Reiter's syndrome by history.  The examiner opined that, 
while the multiple joint symptoms described by the veteran 
were not confirmed on physical examination, he had no reason 
to doubt that the veteran did experience discomfort 
episodically in those joints.  

A VA medical examination was performed in May 2001 for the 
purpose of determining the nature and severity of the 
veteran's complaint of multiple joints pain.  He recounted 
his history of problems with pain in several joints since 
service.  He stated that he tries to keep moving as soon as 
possible because if he sat, he had a tendency to freeze up, 
which affected his initial gait after sitting.  He described 
pain in his hips and knees and pain and the sensation of a 
mass in the region of the right great toe.  He indicated that 
all of his symptoms involved any of his joints on random 
patterns and that they became worse during bad weather.  He 
reported that he currently worked in a warehouse moving 
merchandise, including sometimes with a fork lift, but that 
he planned to seek other work because of his joint 
difficulty.  It was noted that he was not using any 
medication.  The examiner indicated that the veteran walked 
from the waiting room to the office with a marked stiff limp 
that was generalized, and that while he walked earnestly and 
with motivation, it was difficult for him to get moving after 
sitting in the waiting room.  

Range of motion testing at the May 2001 examination revealed 
that there was complete range of motion in both hips, with 
pain elicited at the height of each of the ranges, mostly 
referred into the posterior buttock area and none in the 
femoral trigone.  Both shoulders had internal rotation to 80 
degrees, external rotation to 80 degrees, and abduction to 
180 degrees to the overhead position, with pain at the 
extremes of ranges.  Extreme tenderness was noted in the 
rotator cuff area at the extremes of the ranges, but there 
was no single area that was painful to point palpation.  The 
biceps tendons were not inflamed and did not sublux on either 
side.  The cervical spine demonstrated forward flexion to 
65 degrees, extension to 45 degrees, right and left lateral 
rotation to 45 degrees, and right and left lateral bending 
(inclination) to 40 and 50 degrees, respectively.  The 
examiner indicated that normal ranges of motion in the 
cervical spine were forward flexion to 65 degrees, extension 
to 50 degrees, side-bending to 40 degrees, and rotation to 55 
degrees.  Range of motion in each knee was from 0 to 135 
degrees, without crepitation or inflammatory process, and 
torsional testing was painful, but did not produce 
impingement.  A 3.5 inch volar/radial incision was noted 
along the long axis of the right wrist, and subtle fullness 
to the radial aspect of the volar surface of the wrist was 
noted on palpation and inspection.  Deviation ranges were 
complete, with painful endpoints.  Dorsiflexion of the wrist 
was to 80 degrees and palmar flexion was to 50 degrees, with 
the veteran unable to touch the tip of the fifth finger to 
the thumb.  The examiner indicated that normal extension and 
plantar flexion of the wrist were to 70 and 80 degrees, 
respectively.  The veteran ranked his pain on a day-to-day 
basis at a level of 4 for the hips, 7 for the shoulder, 6/7 
for the right wrist, 3 for the knee, and 6 for the cervical 
spine area, with the pain made worse by any period, no matter 
how brief, of immobility.  

The examiner opined that Reiter syndrome has been found and 
accounted for the pain in the veteran's hips, left subdeltoid 
area, right wrist, cervical spine, and left knee.  He stated 
that the Reiter syndrome produced migrating pains that, at 
first glance, would carry a simple diagnosis such as bursitis 
or tendinitis, and that it involved inflammation of the 
collagen tissues, which would produce joint pain at the 
extremes of the range of motion, along with a restriction of 
range of motion and a sense of stiffness, secondary to 
jelling.  

VA outpatient records, dated from March 2002 to September 
2003, include range of motion testing in June 2002, which 
revealed that the veteran had full range of motion in the 
shoulders, elbows, wrists, metacarpophalangeal and proximal 
interphalangeal joints, knees, ankles/feet, and the base of 
the right great toe.  It was also noted that there was good 
grip and curl in the fingers.  In October 2002, an assessment 
of osteoarthritis was made, with a notation that the 
diagnosis of Reiter's syndrome had been removed from the 
veteran's problem list because the condition was not 
clinically shown.  A February 2003 record noted that the 
veteran had been treated at one time for possible Reiter's 
syndrome, but that current rheumatology follow-up did not 
seem to indicate the presence of Reiter's syndrome.  

Service connection was granted for Reiter's syndrome by a 
June 2001 rating decision under Diagnostic Code 5002, 
effective June 1, 2001.  A March 2003 rating decision 
determined that the 40 percent rating assigned in June 2001 
had been clearly and unmistakable erroneous because separate 
ratings should have been assigned for each joint affected by 
Reiter's syndrome.  The March 2003 rating decision therefore 
evaluated each of the affected joints and assigned 10 percent 
ratings for each shoulder, each knee, the cervical spine, and 
the right wrist, and noncompensable ratings for each hip.  
Thus, the combined rating for the affected joints, with the 
bilateral factor added in, became 50 percent, effective June 
1, 2001.  

Laws and Regulations

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Reiter's syndrome is rated as for rheumatoid arthritis.  In 
evaluating rheumatoid (atrophic) arthritis as an active 
process, when there are constitutional manifestations 
associated with active joint involvement that are totally 
incapacitating, a 100 percent rating is assigned.  When there 
is less than the criteria for a 100 percent rating but there 
is weight loss and anemia, productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 
or more times a year or a lesser number over prolonged 
periods, a 60 percent rating is assigned.  When there are 
symptom combinations productive of definite impairment of 
health, objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year, a 40 percent rating is assigned.  If there are one or 
two exacerbations a year in a well-established diagnosis, a 
20 percent evaluation is assigned.  In evaluating chronic 
residuals of rheumatoid (atrophic) arthritis, such as 
limitation of motion or ankylosis, the residuals are rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  (Note: 
The ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis, 
and the higher evaluation will be assigned.)  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.  

When limitation of motion of an arm is at shoulder level, a 
20 percent rating is assigned.  If limitation of motion of 
the major arm is midway between the side and shoulder level, 
a 30 percent rating is assigned, whereas a 20 percent rating 
is assigned for such limitation of motion involving the minor 
arm.  For limitation of motion of the major and minor arms to 
25 degrees from the side, ratings of 40 and 30 percent, 
respectively, are assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  Normal ranges of motion for a shoulder consist of 
forward flexion to 180 degrees, abduction to 180 degrees, 
external rotation to 90 degrees, and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  

When extension of a thigh is limited to 5 degrees, a 10 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251.  Disability ratings based on limitation of flexion 
of a thigh are as follows: 40 percent when limitation is to 
10 degrees; 30 percent when limitation is to 20 degrees; 
20 percent when limitation is to 30 degrees; and 10 percent 
when limitation is to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  

Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent rating when the limitation is to 15 
degrees, a 20 percent rating when limitation is to 
30 degrees, a 10 percent rating when limitation is to 
45 degrees, and a noncompensable rating when limitation is to 
60 degrees.  Under Diagnostic Code 5261, limitation of knee 
extension is assigned a 50 percent rating when the limitation 
is to 45 degrees, a 40 percent rating when the limitation is 
to 30 degrees, a 30 percent rating when the limitation is to 
20 degrees, a 20 percent rating when limitation is to 
15 degrees, a 10 percent rating when limitation is to 10 
degrees, and a noncompensable rating when limitation is to 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Normal extension and flexion of a knee are to 0 and 140 
degrees, respectively. 38 C.F.R. § 4.71, Plate II.  

When limitation of motion in a wrist is manifested by palmar 
flexion limited in line with the forearm or by dorsiflexion 
less than 15 degrees, a 10 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  Normal range of 
motion of a wrist is as follows: palmar flexion- 80 degrees; 
dorsiflexion (extension)- 70 degrees; supination- 85 degrees; 
pronation- 80 degrees; ulnar deviation- 45 degrees; and 
radial deviation- 20 degrees.  38 C.F.R. § 4.71, Plate I.  

Limitation of motion in the cervical spine is assigned a 30 
percent rating when severe, a 20 percent rating when 
moderate, and a 10 percent rating when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  

Analysis

The veteran asserts that his service-connected Reiter's 
Syndrome has worsened and, therefore, warrants a higher 
disability rating.  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that his Reiter's syndrome is more severely disabling than 
currently rated.  The Board notes that there is no evidence 
indicating that the veteran's Reiter's syndrome has ever 
resulted in severe impairment of health or severely 
incapacitating exacerbations.  Range of motion testing of the 
affected joints at the May 2001 VA examination revealed no 
more than slight limitation of motion in any of the joints, 
while the most recent range of motion testing, in June 2002, 
revealed full range of motion in the shoulders, elbows, 
wrists, metacarpophalangeal and proximal interphalangeal 
joints, knees, ankles/feet, and the base of the right great 
toe, with good grip and curl in the fingers.  Therefore, the 
Board finds that the criteria for a rating in excess of that 
which is currently assigned are not met, and the appeal must 
be denied.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in the case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  The Board notes that the effective date of the 
50 percent rating granted for the veteran's Reiter's syndrome 
was June 1, 2001, the day following his retirement from 
military service.  Because the evidence does not demonstrate 
more than slight limitation of motion in any of the joints 
involved since service, or that his Reiter's syndrome has 
ever produced severe impairment of health or severely 
incapacitating exacerbations at any time, an evaluation 
greater than 50 percent is not shown to have been warranted 
at any point since service.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the veteran complains of pain in his shoulders, hips, 
knees, right wrist and right fifth finer, and cervical spine, 
the Board does not find that such pain has resulted in 
functional disability in excess of that contemplated in the 
combined 50 percent evaluation already assigned for his 
Reiter's syndrome.  The evidence indicates that the range of 
motion in those joints is good.  Hence, the Board does not 
find that a higher disability evaluation is warranted for the 
veteran's Reiter's syndrome disability on the basis of 
functional disability.  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321(b)(1) which provide that 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his Reiter's syndrome and there 
is no indication that the condition has caused a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action. VAOPGCPREC 6-96 (1996).  

The veteran has not submitted competent medical evidence that 
convincingly reflects the criteria for an increased rating 
for his Reiter's syndrome.  He has offered his own general 
arguments to the effect that he believes that his Reiter's 
syndrome has caused impairment in excess of that contemplated 
by his 50 percent disability evaluation.  It is noted, 
however, that the veteran has not shown, nor claimed, that he 
is a medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that 
his Reiter's syndrome warrants a higher rating.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

An increased rating for Reiter's syndrome is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



